2 F.3d 1148
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Nazzaro SCARPA, Plaintiff, Appellant,v.Joseph DESMOND, Defendant, Appellee.
No. 93-1140.
United States Court of Appeals,First Circuit.
August 20, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Nazzaro Scarpa on brief pro se.
A. John Pappalardo, United States Attorney, and Suzanne E. Durrell, Assistant United States Attorney, on Memorandum in Support of Appellee's Motion for Summary Disposition, for appellee.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Selya and Stahl, Circuit Judges.
Per Curiam.


1
Upon review of the parties' briefs and the record on appeal, we find no error in the district court's dismissal of plaintiff's complaint based on the reasons set forth in the defendant's memorandum.  We add only that, in any event, plaintiff's allegation that the defendant committed perjury, even accepted as true for purposes of the motion to dismiss, does not support a civil rights claim for damages.  See Briscoe v. LaHue, 460 U.S. 325 (1983) (holding that a police officer witness is entitled to absolute immunity against a Sec. 1983 claim;  alleged perjury at trial);  Kyricopoulos v. Town of Orleans, 967 F.2d 14, 16 (1st Cir. 1992) (same;  alleged perjury before grand jury and at trial);  see also Butz v. Economou, 438 U.S. 478, 504 (1978) (stating that, for purposes of immunity law, there is no distinction between suits brought against state officials under Sec. 1983 and suits brought directly under the Constitution against federal officials).


2
Affirmed.